Citation Nr: 0028956	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
1990, for the grant of compensation for a ventral hernia 
under 38 U.S.C.A. § 1151.

2.  Entitlement to an effective date earlier than August 24, 
1990, for the grant of compensation for abscesses under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.  

This appeal arises from a July 1995 rating decision of the 
New York, New York, regional office (RO) which awarded 
disability compensation for a ventral hernia and abscesses 
under 38 U.S.C.A. § 1151, effective from August 24, 1990.  
The veteran was notified of the award in October 1996.  The 
veteran filed a notice of disagreement with regard to the 
effective date of the award in January 1997.  The statement 
of the case was issued in July 1997.  The veteran's 
substantive appeal was received in October 1997.

In a statement received in January 1997, the veteran argued 
that rating decisions rendered in 1973 and 1980 were the 
subject of clear and unmistakable error.  The RO has yet to 
address this contention.  Nevertheless, the issue of whether 
the rating decisions of 1973 and 1980 contained clear and 
unmistakable error is not inextricably intertwined with the 
current appeal, and it is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  In February 1973, the veteran filed a claim for non-
service-connected pension benefits; therein, he indicated 
that he had undergone a colostomy in 1972, and that said 
procedure had been performed at the Brooklyn VA Hospital 
(VAH).

2.  A non-service-connected pension was awarded to the 
veteran in May 1973, based upon a permanent and total 
disability rating and unemployability, and notice of that 
decision was mailed to the veteran in June 1973.  The 
permanent and total disability rating was terminated, 
effective in September 1973, after the veteran notified the 
RO that he had been restored to his past employment.

3.  The veteran filed a claim for non-service-connected 
pension benefits in March 1980; therein, he reported that he 
had received VA treatment for diverticulitis and an abdominal 
hernia in November 1973, and that the wounds from the 
operations had never closed properly.  He also indicated that 
he had high blood pressure and arthritis, and that he had 
been unemployable since February 1980.

4.  After VA examination revealed a number of disabilities, 
the veteran was found to be permanently and totally disabled 
for pension purposes, effective in February 1980, and was 
notified of this decision by a letter dated in July 1980.

5.  On August 24, 1990, the veteran filed a claim seeking 
compensation for a number of disabilities as service-
connected; he also claimed compensation for the residuals of 
abdominal surgery, under 38 U.S.C.A. § 351.

6.  By a rating action dated in July 1995, compensation for a 
ventral hernia and abscesses under 38 U.S.C.A. § 1151 was 
awarded, effective from August 24, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
24, 1990, for the grant of service connection for a ventral 
hernia have not been met. 38 U.S.C.A. § 5110(c) (West 1991); 
38 C.F.R. §§ 3.103, 3.151; 3.155, 3.400(i)(1) (2000).

2.  The criteria for an effective date earlier than August 
24, 1990, for the grant of service connection for abscesses 
have not been met. 38 U.S.C.A. § 5110(c) (West 1991); 38 
C.F.R. §§ 3.103, 3.151, 3.155, 3.400(i)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In February 1973, the veteran submitted a Veteran's 
Application for Compensation or Pension, VA Form 21-526.  
Therein, he completed items 34 through 38 of the application, 
which required completion only if one were applying for non-
service-connected pension benefits.  He reported that he had 
undergone a colostomy in 1972, and that the surgery had been 
performed at the Brooklyn VAH.

A February 1973 hospital summary from the Brooklyn VAH 
indicated that the veteran had been admitted for pulmonary 
tuberculosis.  During this hospitalization, it was suspected 
that he had a vesicocolic fistula secondary to 
diverticulitis.  A right transverse colostomy was performed.  
Further surgery was postponed pending the veteran's response 
to anti-tuberculosis therapy.  The physician recommended that 
the veteran not return to work.

In May 1973, non-service-connected pension benefits were 
granted.  Notice of the decision was mailed to the veteran in 
June 1973.  The permanent and total disability rating was 
subsequently terminated, effective in September 1973, after 
the veteran notified the RO that he had been restored to his 
past employment.

Additional medical records from the Brooklyn VAH were 
received in May 1974.  Those records showed that the veteran 
had undergone a sigmoid colostomy and subsequent colostomy 
closure in 1973.  He was admitted again in February 1974, 
with complaints of a large incisional hernia and occasional 
constipation.  A proctoscopy revealed an edematous colonic 
polyp.  Lysis of the adhesions, a partial small bowel 
resection, and an incisional herniorrhaphy were performed.  



An Application for Compensation or Pension was received from 
the vetetern in March 1980.  The portions of the application 
pertaining to non-service-connected pension benefits were 
completed.  Under the section titled NATURE AND HISTORY OF 
DISABILITIES, the veteran indicated that he had received 
treatment for diverticulitis in November 1973, that he 
developed an abdominal hernia, and that the wounds from the 
surgery had never closed.  He also reported that he suffered 
from hypertension and arthritis.  He reported that he was 
receiving treatment through the Northport VAH.  The 
application contained no language indicating the veteran's 
intention to pursue a claim for compensation for any of the 
aforementioned disabilities.

Medical records from the Northport VAH dated from April 1978 
to April 1980 reveal that the veteran was admitted in April 
1978 for revision of a surgical scar and removal of stitches.  
He was noted to have had acute diverticulitis five years 
earlier, and numerous operations since that time.  The 
stitches from the operations had frequently become infected.  
Subsequent treatment records showed that the veteran 
continued to develop abscesses and fistulas at the location 
where the surgery had been performed.  

The veteran was afforded VA general medical and surgical 
examinations in May 1980.  He complained of an abdominal 
hernia with recurrent purulent discharge and bleeding.  His 
surgical history was discussed, and a physical examination 
was performed.  The diagnosis, in pertinent part, was status 
post three-stage operative procedure for diverticulitis 
disease - diverting colostomy, resection of left colon, and 
closure of colostomy, with residual incisional hernia.

In July 1980, the veteran was found to be permanently and 
totally disabled as a result of his various non-service-
connected disabilities.  He was given notice of the decision 
by a letter dated later that month.



The veteran initially filed a claim of service connection for 
multiple disabilities, on VA Form 21-526, on August 24, 1990.  
In addition, he claimed compensation for the residuals of his 
1972 diverticulitis operation.  He stated the operation took 
place at the Brooklyn VAH.  He contended that compensation 
was warranted for the residuals of that surgery, under 
38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351).

The veteran submitted a Standard Form 95 (Claim for Damage, 
Injury, or Death), dated in March 1992, to the RO.  No 
specifics as to the claim were set forth on the SF-95; a 
notation thereon indicated, "Letter Attached," but no 
attachment reached the RO.  The RO wrote to the veteran in 
July 1992, requesting that he rewrite and remail his letter, 
to advise the RO of the basis for any claim.  In addition, 
the RO advised the veteran that "new regulations and 
instructions" with regard to his pending claim under section 
1151 were being developed, and that his claim would proceed 
once those new materials became available.

Medical records from the Northport VAH and the Brooklyn VAH, 
dated from November 1972 to July 1990, were associated with 
the claims folder.   Such records document treatment 
associated with the veteran's diverticulitis and subsequent 
abdominal hernia and abscesses. 

Compensation for a ventral hernia and abscesses, under 
38 U.S.C.A. § 1151, was granted in July 1995.  The veteran's 
surgical history was discussed in detail.  The rating 
decision assigned a 20 percent disability evaluation for the 
ventral hernia, and a zero percent evaluation for the 
abscesses.  The effective date for the payment of monthly 
compensation benefits was established as August 24, 1990, the 
date of receipt of the claim for section 1151 benefits.

In a Statement in Support of Claim, on VA Form 21-4138, 
apparently dated in October 1996, the veteran urged the RO to 
complete action on his claim for benefits under section 1151.  
He made reference to a litigative matter, the case of Gardner 
v. Brown, implying that it would operate to his benefit in 
his claim.


The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 1997, as to his claim for an 
earlier effective date for his compensation under section 
1151.  He asserted, in essence, that he was not aware that he 
needed to file a claim for these benefits, and that he should 
not be penalized for his lack of knowledge of VA law.  He 
said he would have filed a claim for compensation under 
38 U.S.C.A. § 1151 sooner, had he known of the need to do so.  
He maintained that an official from VA should have contacted 
him and informed him of his rights.  

B.  Analysis

The effective date of an award of compensation payable by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(c) (West 1991).  Otherwise, the effective date shall be 
the date of receipt of the claim for such benefits.  38 
C.F.R. § 3.400(i)(1) (2000).

A report of examination or hospitalization which meets the 
requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  This may be 
done once a formal claim for compensation or pension has been 
allowed or a formal claim for compensation disallowed for the 
reason that a service-connected disability is not compensable 
in degree.  38 C.F.R. § 3.157(b).  Under some circumstances, 
the date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b)(1).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A claim by a veteran for compensation may be considered to be 
a claim for pension, and a claim by a veteran for pension may 
be considered to be a claim for compensation; the greater 
benefit will be awarded, unless the veteran specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a).

Finally, as to avoid possible misunderstanding as to the 
governing substantive law, the Board notes that earlier 
interpretations of the statute and regulations to establish 
entitlement to 38 U.S.C.A. § 1151 benefits required evidence 
of negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the Court of Veterans 
Appeals), in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).  
That is the litigation to which the veteran made reference in 
one of his communications with the RO.

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In view of the changes in law noted above, a claim for 
benefits under 38 U.S.C.A. § 351/1151 filed before November 
25, 1991, required evidence of either VA fault or an event 
not reasonably foreseeable in order to be granted.  A claim 
which was filed (or was pending) on or after that date could 
be granted without the requirement of either of those 
elements.  Finally, a claim filed after September 1997 would, 
again, require fault or an unforeseen event resulting in 
disability.

Here, the pertinent evidence clearly shows that, although he 
previously filed claims for VA pension in February 1973 and 
March 1980, no communication from the veteran, earlier than 
that received in August 1990, may be reasonably construed as 
a claim for compensation for a ventral hernia and abscesses 
under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.155.  While 
medical records documenting the veteran's 1972 surgery for 
diverticulitis and subsequent development of an abdominal 
hernia and recurrent abscesses were of record prior to August 
24, 1990, and were received in conjunction with the claims 
for pension benefits, a claim of compensation for a ventral 
hernia and/or abscesses had never been established or 
disallowed prior to the filing of the claim in August 1990.  
Thus, medical records documenting the surgical treatment from 
1972, and of record prior to August 1990, could only 
constitute an informal claim under 38 C.F.R. § 3.155 by 
application of the provisions of 38 C.F.R. § 3.157.  It is 
clear, however, that 38 C.F.R. § 3.157 applies only as to 
what is accepted as an informal claim for increased 
compensation once a formal claim therefor has been allowed, 
or as an informal claim to reopen once a formal claim for VA 
disability compensation has been disallowed.

As indicated above, a claim for pension may be considered to 
constitute a claim for compensation.  See 38 C.F.R. § 
3.151(a).  In this case, however, the Board finds that the 
veteran's February 1973 and March 1980 claims for non-
service-connected disability pension benefits may not be 
construed as claims for compensation for a ventral hernia 
and/or abscesses under 38 U.S.C.A. § 1151.  First of all, the 
veteran specifically identified the benefit he sought as 
entitlement to non-service-connected pension benefits.  
Second, his applications for pension benefits contained no 
evidence suggesting that he was seeking compensation for his 
ventral hernia and/or abscesses pursuant to 38 U.S.C.A. 
§ 1151.  The Court of Appeals for Veterans Claims has held 
that VA is not automatically required to treat every claim 
for disability compensation as also being a claim for non-
service-connected pension benefits, or vice versa.  Stewart 
v. Brown, 10 Vet.App. 15 (1997).

The Board recognizes that the veteran's March 1980 claim for 
non-service-connected pension benefits was accompanied by VA 
medical record showing that he had a long history of 
operations and infections following a diverticulitis 
operation that was performed in 1972 at the Brooklyn VAH, and 
that, following a VA examination in May 1980, he was 
diagnosed as having an incisional hernia as a result of the 
aforementioned operative procedure.  However, those records 
contain no evidence of any intent on the part of the veteran 
to apply for benefits under 38 U.S.C.A. § 1151.  The mere 
presence of the medical evidence does not establish an intent 
of the veteran to seek compensation.  See Dunson v. Brown, 4 
Vet.App. 327, 330 (1993).  Further, neither the treatment 
records nor the examination report suggested that the 
incurrence of the veteran's incisional hernia with abscesses 
met the regulatory criteria for a claim under 38 U.S.C.A. 
§ 1151 at that time.  

In that regard, as noted in our discussion of the Gardner 
case, above, before November 1991 a claimant for section 
351/1151 benefits was required to show fault or some 
unforeseen event in order to be awarded compensation.  The 
mere fact that an undesired complication followed VA 
treatment or surgery was not sufficient to entitle a veteran 
to benefits.  Thus, the RO, without any indication in the 
medical records or from the veteran, had no reason to believe 
that a section 351 claim was intended by the veteran in 
either 1973 or 1980.  As the Court noted in Stewart, supra, 
cases in which a claim for pension has been interpreted as a 
claim for compensation were "replete with evidence showing 
that the veteran was qualified" for the compensation in 
issue.  10 Vet.App. at 19.  Here, that is not the case at 
all.

The Board has also considered the veteran's testimony to the 
effect that he would have applied for compensation under 
38 U.S.C.A. § 351/1151 sooner, had he been advised of his 
potential eligibility.  However, his contentions do not 
provide a basis upon which to grant his claim for an earlier 
effective date.  Individuals dealing with the Government are 
charged with knowledge of the Federal statutes and agency 
regulations.  Morris v. Derwinski, 1 Vet.App. 260, 265 
(1990).  In addition, every individual is bound by these 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardships resulting from innocent 
ignorance."  Id., quoting Fed. Crop Ins. Corp. v. Merrill, 
322 U.S. 380, 384-385 (1947).

Furthermore, VA is under no legal obligation to notify, 
individually, every potential claimant of his or her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Lyman v. Brown, 5 Vet.App. 194 (1993).  This 
legal principle, and the cases cited in the previous 
paragraph, are not mentioned to be critical of the veteran 
for not filing his claim sooner, but merely to emphasize that 
VA cannot be expected to read a person's mind as to what 
claims he may wish to advance -- he or she must file a claim.  
We further note that the veteran's contention in this regard 
also vitiates any possibility that he had expressed an intent 
to file for section 351 benefits in 1973 or 1980, since he 
acknowledges unawareness of even the possibility of potential 
benefits at the time.

In this case, the veteran's initial filing of his claim for 
section 1151 benefits was received in August 1990, and, after 
much development and legal evolution, his claim was granted, 
effective as of that date of claim.  This was done by the RO 
even though the change in law wrought by the Gardner decision 
did not take effect until November 1991.  Moreover, the RO 
gave the veteran the full benefit of the post-Gardner 
entitlement provisions, and therefore his claim was granted 
without any evidence or finding that there was any negligence 
or accident involved in his postsurgical complications.

Under the applicable provisions discussed above, the veteran 
is not entitled to an effective date relative to the grant of 
compensation for a ventral hernia and abscesses prior to 
August 24, 1990, the date of receipt of his claim.  38 
U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).  In other words, 
it is clear that the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulations are clear as to the issue at hand, the Board 
concludes that the veteran's claim for an earlier effective 
date must be denied.


ORDER

Entitlement to an effective date earlier than August 24, 
1990, for the grant of benefits under 38 U.S.C.A. § 1151 for 
a ventral hernia, is denied.

Entitlement to an effective date earlier than August 24, 
1990, for the grant of benefits under 38 U.S.C.A. § 1151 for 
abscesses, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

